Citation Nr: 1634803	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-24 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a pulmonary disorder, claimed as residuals of mycobacterium kansasii.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1979 to April 1983.  He testified before the undersigned Veterans Law Judge (VLJ) at a May 2016 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  


FINDING OF FACT

Mycobacterium kansasii did not have onset during active service and is not otherwise etiologically related to active service.  


CONCLUSION OF LAW

A pulmonary disorder, claimed as residuals of mycobacterium kansasii, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including tuberculosis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for mycobacterium kansasii.  Specifically, he has testified that he went to sickbay while stationed at Alameda Naval Base in San Francisco, where he was told by a doctor that his illness could be mycobacterium kansasii.  

Service treatment records document a normal clinical evaluation upon enlistment in July 1979, at which time the Veteran reported he was in good health, with no reported pulmonary or respiratory conditions.  On several occasions in October 1979, February 1980, October 1980, April 1981, and March 1983, he complained of cold symptoms, which were variously assessed as flu, upper respiratory infection, viral syndrome, and sinusitis.  

Notably, a dental record from August 1981 documents that he did not have tuberculosis.  Additionally, upon a hospital admission for an unrelated condition, his medical history and physical examination were unremarkable for any relevant pulmonary or respiratory complaints.  A physical examination from the time of his separation in April 1983 does not appear to be of record.  Nonetheless, the medical evidence does not show a chronic respiratory disorder in service.

Post-service private treatment records do not document a respiratory disorder for many years after service separation.  The first documented complaints are dated in August 2011 when the Veteran was admitted to the hospital with a right upper lobe lung mass.  A resulting right upper lobe wedge resection surgery showed rare acid-fast bacilli (AFB).  After pulmonary and infectious disease consultations, he was placed in contact and respiratory isolation to start empiric quadruple therapy for suspected microbacterial tuberculosis, as concurrent laboratory culture results confirmed the presence of mycobacterium kansasii.  

Following an emergency operation for a right hemothorax, the Veteran's remaining hospital stay was unremarkable.  After further AFB tests came back negative three times, the decision was made to discontinue the contact and respiratory isolation, as he did not have active tuberculosis.  Prior to discharge, he was advised to follow up regarding his possible tuberculosis status and treatment regimen.  Additionally, the following month, laboratory testing revealed a negative test for mycobacterium tuberculosis.  

VA treatment records document the Veteran's medical history, including his right lung surgery in 2011 with subsequent tuberculosis treatment for six months; however, no other relevant treatment or findings are documented.  

At the May 2016 Travel Board hearing, the Veteran testified that although he had not received any relevant treatment during active service, his doctors had told him that he could have caught his tuberculosis infection when he was overseas, possibly in the Philippines in 1982, as there was something in his lungs for a long period of time - although they had not directly attributed his condition to active service.  He further indicated that they had not made any written findings and that all relevant treatment records from the private hospital were provide in support of his claim.  

After a complete review of the evidence of record, including as discussed above, the preponderance of evidence weighs against the claim of entitlement to service connection for mycobacterium kansasii.  

Initially, the Board notes that there is no probative evidence mycobacterium kansasii, tuberculosis, or another chronic pulmonary or respiratory condition first manifested during active service.  As the second element (in-service incurrence) is not demonstrated, service connection is denied on this basis.  Next, the first document complaints related to a respiratory disorder was 2011, many years after service separation, therefore, the one-year presumptive service connection for a chronic disease is not warranted. 

The next question is whether there is a casual relationship between the current complaints and service.  In this case, no medical provider has established a medical nexus between the Veteran's current respiratory disorder and service.  The Board has also considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  His lay statements of record are probative insofar as they report relevant symptomatology which is capable of lay observation.  See Layno, 6 Vet. App. at 469.  However, insofar as such statements assert a nexus between mycobacterium kansasii and active service, such statements are of little probative value, as he has not been shown to possess medical expertise in order to render a qualified nexus opinion.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that his statements that his doctors had indicated that his condition may be related to overseas active service are inconsistent with the documented medical evidence of record, they are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In sum, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for mycobacterium kansasii.  As such, there is no reasonable doubt to be resolved, and the appeal is denied.  

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding his service connection claim on appeal in January 2012.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements; and all such records have been associated with the claims file.  Next, he has not been afforded an examination in connection with his claim of entitlement to service connection for mycobacterium kansasii.  However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed, service treatment records do not document that mycobacterium kansasii first had onset during the Veteran's active service.  With respect to the third factor above regarding a relationship of a current disability to service, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters, 601 F.3d 1274 (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The record in this case is negative for any indication, other than the Veteran's own statements, that his condition is associated with his active service.  Conclusory generalized statements regarding the nexus between a disability and service are not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Consequently, an examination is not warranted.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim, and appellate review may proceed without prejudice to the Veteran.  



ORDER

Service connection for a pulmonary disorder, claimed as residuals of mycobacterium kansasii, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


